Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 73 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-13, 17, 19, 20, 22-24, 26, 27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent Pub. 2018/0024322 A1 with a publication date of 01-25-2018).

With respect to claim 1, Chen et al disclose the claimed invention (as noted for example Embodiment 4 and 7; Figures 7, 8, 13 and 14; also noting pages 10-12 and pages 15-17), of an imaging optical system comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element (410 or 710), a second lens element (420 or 720), a third lens element (430 or 730), a fourth lens element (440 or 740), a fifth lens element (450 or 750) and a sixth lens element (460 or 760), and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the fourth lens element (440 or 740) has positive refractive power (note Tables 7 and 13), at least one of  the six lens elements is a freeform lens element (e.g. 460 or 760), and at least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface (461,462 or 761,762); wherein an axial distance between the object-side surface of the first lens element (410 or 710) and an image surface (480 or 780) is TL, a maximum image height of the imaging optical system is ImgH, half of a maximum field of view of the imaging optical system is HFOV, a central thickness of the fifth lens element (450 or 750) is CT5, a sum of axial distances between each of all adjacent lens elements of the imaging optical system is ΣAT, and the following conditions are satisfied: 
0.80 < TL/ImgH < 6.0; 
50.0 [deg.] < HFOV; and 
0 < CT5/ΣAT < 1.1.
As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein TL=9.444 and ImgH=8.89, so TL/ImgH=1.06, which is greater than 0.80 and less than 6.0; HFOV=51.1 deg., which is greater than 50.0; and also CT5=0.800 and ΣAT=3.362, then CT5/ ΣAT=0.238, which is greater than zero and less than 1.1. 
As noted in Chen et al, with Embodiment 7 (Figures 13 and 14; pages 15-17 with data tables, i.e. Table 13 and data table on page 16) wherein TL=7.002 and ImgH=4.272, so TL/ImgH=1.573, which is greater than 0.80 and less than 6.0; HFOV=53.6 deg., which is greater than 50.0; and also CT5=0.400 and ΣAT=2.278, then 
CT5/ ΣAT=0.176, which is greater than zero and less than 1.1. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 1.

With respect to claim 2, the imaging optical system of claim 1, wherein the axial distance between the object-side surface of the first lens element (410) and the image surface is TL, the maximum image height of the imaging optical system is ImgH, the central thickness of the fifth lens element is CT5, the sum of axial distances between each of all adjacent lens elements of the imaging optical system is ΣAT, and the following conditions are satisfied: 1.0 < TL/ImgH < 4.5; and 0.15 < CT5/ΣAT < 0.75.
As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein TL=9.444 and ImgH=8.89, so TL/ImgH=1.06, which is greater than 1.0 and less than 4.5; and also CT5=0.800 and ΣAT=3.362, then CT5/ ΣAT=0.238, which is greater than 0.15 and less than 0.75. 
As noted in Chen et al, with Embodiment 7 (Figures 13 and 14; pages 15-17 with data tables, i.e. Table 13 and data table on page 16) wherein TL=7.002 and ImgH=4.272, so TL/ImgH=1.573, which is greater than 1.0 and less than 4.5; and also CT5=0.400 and ΣAT=2.278, then CT5/ ΣAT=0.176, which is greater than 0.15 and less than 0.75. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 2.
With respect to claim 3, the imaging optical system of claim 1, wherein an Abbe number of the fifth lens element (450 or 750) is V5, an Abbe number of the sixth lens element (460 or 760) is V6, a central thickness of the first lens element (410 or 710) is CT1, a central thickness of the third lens element (430 or 730) is CT3, and the following conditions are satisfied:
20.0 < V5+V6 < 100.0; and
0.15 < CT1/CT3 < 1.0.
	As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein V5=23.5 and V6=55.9, so V5+V6=79.4, which is greater than 20.0 and less than 100.0; and also CT1=0.500 and CT3=1.251, then CT1/CT3=0.4, which is greater than 0.15 and less than 1.0. 
	As noted in Chen et al, with Embodiment 7 (Figures 13 and 14; pages 15-17 with data tables, i.e. Table 7 and data table on page 12) wherein V5=23.5 and V6=55.9, so V5+V6=79.4, which is greater than 20.0 and less than 100.0; and also CT1=0.500 and CT3=1.251, then CT1/CT3=0.4, which is greater than 0.15 and less than 1.0.
Therefore, Chen et al anticipate the claimed invention as recited in claim 3.

With respect to claim 4, the imaging optical system of claim 1, wherein a sum of central thicknesses of all lens elements(410-460 or 710-760) of the imaging optical system is ΣCT, the sum of axial distances between each of all adjacent lens elements of the imaging optical system is ΣAT, and the following condition is satisfied:
1.6 < ΣCT/ΣAT < 7.0.
As noted in Chen et al, with Embodiment 7 (Figures 13 and 14; pages 15-17 with data tables, i.e. Table 7 and data table on page 12) wherein ΣCT=4.877 and of course ΣAT=3.362, so ΣCT/ ΣAT=1.875, which is greater than 1.6 and less than 7.0. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 4.

With respect to claim 5, the imaging optical system of claim 1, wherein a focal length of the imaging optical system in a maximum image height direction is f, a composite focal length of the third lens element (430 or 730) and the fourth lens element (440 or 740) in the maximum image height direction is f34, and the following condition is satisfied:
0.70 < f/f34 < 2.0.
As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein f=5.75 and f34 is approximated to be 3.33 (utilizing the “Compound Lens Focal Length (separated in air by a distance), since the compound focal length f34 is not explicitly provided by Chen et al); so f/f34 is about 1.73, which is greater than 0.70 and less than 2.0.
As noted in Chen et al, with Embodiment 7 (Figures 13 and 14; pages 15-17 with data tables, i.e. Table 13 and data table on page 16) wherein f=3.21 and f34 is approximated to be 3.24 (utilizing the “Compound Lens Focal Length (separated in air by a distance), since the compound focal length f34 is not explicitly provided by Chen et al); so f/f34 is about 0.99, which is greater than 0.70 and less than 2.0.
Therefore, Chen et al anticipate the claimed invention as recited in claim 5.

With respect to claim 6, the imaging optical system of claim 1, wherein a focal length of the fourth lens element (440 or 740) in a maximum image height direction is f4, a central thickness of the fourth lens element (440 or 740) is CT4, and the following condition is satisfied:
0 < f4/CT4 < 250.
As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein f4=7.94 and CT4=0.826, so f4/CT4=9.61, which is greater than 0 and less than 250.
As noted in Chen et al, with Embodiment 7 (Figures 13 and 14; pages 15-17 with data tables, i.e. Table 13 and data table on page 16) wherein f4=6.54 and CT4=0.654, so f4/CT4=10.0 which is greater than 0 and less than 250.
Therefore, Chen et al anticipate the claimed invention as recited in claim 6.

With respect to claim 9, Chen et al disclose the claimed invention (as noted for example Embodiment 7; Figures 13 and 14; also noting pages 15-17), an imaging optical system comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element (710), a second lens element (720), a third lens element (730), a fourth lens element (740), a fifth lens element (750) and a sixth lens element (760), and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein at least one of the six lens elements is a freeform lens element (e.g. 760), at  least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface, and each of at least three of the six lens elements has an Abbe number smaller than 50.0 (as noted in Embodiment 7: lenses Lens 1 with V1=20.4, Lens 2 with V2=20.4, Lens 5 with V5=40.0 and Lens 6 with V6=20.4; wherein an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical system is ImgH, half of a maximum field of view of the imaging optical system is HFOV, and the following conditions are satisfied: 
0.80 < TL/ImgH < 6.0; and 
50.0 [deg.] < HFOV. 30.
As noted in Chen et al, with Embodiment 7 (Figures 13 and 14; pages 15-17 with data tables, i.e. Table 13 and data table on page 16) wherein TL=7.002 and ImgH=4.272, so TL/ImgH=1.573, which is greater than 0.80 and less than 6.0; HFOV=53.6 deg., which is greater than 50.0. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 9.

With respect to claim 11, the imaging optical system of claim 9, wherein each of at least three of the six lens elements (710, 720 and 760) has an Abbe number smaller than 30.0. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 11.

With respect to claim 12, the imaging optical system of claim 9, wherein a central thickness of the third lens element (730) is CT3, a central thickness of the fourth lens element (740) is CT4, a central thickness of the fifth lens element (750) is CT5, an axial distance between the third lens element (730) and the fourth lens element (740) is T34, and the following conditions are satisfied: 
0.20 < CT5/CT3 < 2.0; and 
0 < T34/CT4 < 0.70.
As noted in Chen et al, with Embodiment 7 (Figures 13 and 14; pages 15-17 with data tables, i.e. Table 13 and data table on page 16) wherein CT5=0.400; CT3=0.700, wherein CT5/CT3=0.57, which is greater than 0.20 and less than 2.0; and T34=0.05 and CT4=0.654, where T34/CT4=0.076, which is greater than 0 and less than 0.70.
Therefore, Chen et al anticipate the claimed invention as recited in claim 12.

With respect to claim 13, the imaging optical system of claim 9, wherein a curvature radius of the image-side surface of the third lens element (730) in a paraxial region thereof and in a maximum image height direction is R6, a curvature radius of the object-side surface of the fourth lens element (740) in a paraxial region thereof and in the maximum image height direction is R7, and the following condition is satisfied: 
-1.0 < R6/R7 <0. 25.
As noted in Chen et al, with Embodiment 7 (Figures 13 and 14; pages 15-17 with data tables, i.e. Table 13 and data table on page 16) wherein R6= -4.808 and R7=8.366, wherein R6/R7= -0.57, which is greater than -1.0 and less than 0.25.
Therefore, Chen et al anticipate the claimed invention as recited in claim 13.

With respect to claim 17, Chen et al disclose the claimed invention (as noted for example Embodiment 4; Figures 7 and 8; also noting pages 10-12) an imaging optical system comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element (410), a second lens element (420), a third lens element (430), a fourth lens element (440), a fifth lens element (450) and a sixth lens element (460), and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein at least one of the six lens elements is a freeform lens element (e.g. 460), and at least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface;  wherein an axial distance between the object-side surface of the first lens element (410) and an image surface is TL, a maximum image height of the imaging optical system is ImgH, half of a maximum field of view of the imaging optical system is HFOV, a central thickness of the first lens element (410) is CT1, a central thickness of the second lens element (420) is CT2, a central thickness of the fourth lens element (440) is CT4, a central thickness of the sixth lens element (460) is CT6, and the  following conditions are satisfied:
0.80 < TL/ImgH < 6.0;
50.0 [deg.] < HFOV:
0 < CT2/CT4 < 1.5;
0 < CT6/CT4 < 2.0; and
10 0< CT1I/CT4 < 1.5.
As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein TL=9.444 and ImgH=8.89, so TL/ImgH=1.06, which is greater than 0.80 and less than 6.0; HFOV=51.1 deg., which is greater than 50.0; and CT2=0.500; CT4=0.826; CT6=1.000 and CT1=0.500, where CT2/CT4=0.61, which is greater than 0 and less than 1.5; CT6/CT4=1.21, which is greater than 0 and less than 2.0; and CT1/CT4=0.61, which is greater than 0 and less than 1.5. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 17.

With respect to claim 19, the imaging optical system of claim 17, wherein the central thickness of the second lens element (420) is CT2, the central thickness of the fourth lens element (440) is CT4, and the following condition is satisfied:
0.10 < CT2/CT4 < 0.90.
As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein CT2=0.500 and CT4=0.826, where CT2/CT4=0.61, which is greater than 0.10 and less than 0.90.
Therefore, Chen et al anticipate the claimed invention as recited in claim 19.

With respect to claim 20, the imaging optical system of claim 17, wherein the central thickness of the first lens element (410) is CT1, the central thickness of the fourth lens element (440) is CT4, and the following condition is satisfied:
0.10 < CT1/CT4 < 0.80. 
	As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein CT1=0.500 and CT4=0.826, so CT1/CT4=0.605, which is greater than 0.10 and less than 0.80.
Therefore, Chen et al anticipate the claimed invention as recited in claim 20.

With respect to claim 22, the imaging optical system of claim 17, wherein a focal length of the imaging optical system in a maximum image height direction is f, a central thickness of the fifth lens element (450) is CT5, and the following condition is satisfied:
4.0 < f/CT5.
As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein f=5.75 and CT5=0.800, so f/CT5=7.19, which is greater than 4.0.
Therefore, Chen et al anticipate the claimed invention as recited in claim 22.

With respect to claim 23, the imaging optical system of claim 17, wherein a focal length of the imaging optical system in a maximum image height direction is f, a composite focal length of the fifth lens element (450) and the sixth lens element (460) in the maximum image height direction is f56, and the following condition is satisfied:
-2.0 < f/f56 < 0.55. 
As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein f=5.75 and f56 is approximated to be -4.568 (utilizing the “Compound Lens Focal Length (separated in air by a distance), since the compound focal length f56 is not explicitly provided by Chen et al); so f/f56 is about  -1.26, which is greater than -2.0 and less than 0.55.
Therefore, Chen et al anticipate the claimed invention as recited in claim 23.

With respect to claim 24, the imaging optical system of claim 17, wherein the object-side surface of the fifth lens element (450) is concave in a paraxial region (please note the radius of curvature for each surface of the fifth lens element in Table 7) thereof, the image-side surface of the fifth lens element (450) is convex in a paraxial region thereof, a curvature radius of the object-side surface of the fifth lens element (450) in the paraxial region thereof and in a maximum image height direction is R9, a curvature radius of the image-side surface of the fifth lens element (450) in the paraxial region thereof and in the maximum image height direction is R10, and the following condition is satisfied:
0 < R9/R10 < 20.
As noted in Chen et al, with Embodiment 4 (Figures 7 and 8; pages 10-12 with data tables, i.e. Table 7 and data table on page 12) wherein R9= -17.449 and 
R10= -142.552, so R9/R10=0.122, which is greater than 0 and less than 20.
Therefore, Chen et al anticipate the claimed invention as recited in claim 24.

With respect to claim 26, the imaging optical system of claim 17, wherein at least three of the six lens elements are axisymmetric, at least one of the object-side surface and the image-side surface of each of the at least three lens elements has at least one  inflection point in a maximum image height direction (please note in the data table, e.g. Table 7, wherein every lens surface is aspherical), the image-side surface of the sixth lens element (460) is concave in a paraxial region thereof (please note for example in Table 7), and the image-side surface of the sixth lens element (460) has at least one critical point in an off-axis region thereof and in the maximum image height direction. Please also note for example in Figure 7.
Therefore, Chen et al anticipate the claimed invention as recited in claim 26.
With respect to claim 27, the imaging optical system of claim 17, wherein at least one of the first lens element (410) and the sixth lens element (460) is a freeform lens element, and at least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface. Please note in Table 7 on page 11 wherein all lens surfaces are aspheric of this case, the first and sixth lenses are “free-form.”
Therefore, Chen et al anticipate the claimed invention as recited in claim 27.

With respect to claim 29, an image capturing unit, comprising: the imaging optical system of claim 17; and an image sensor disposed on the image surface of the imaging optical system. Please especially note in Figures 20 and 21, with their accompanying text. In this case a camera is the “image capturing unit” comprising the “imaging optical system.”
Therefore, Chen et al anticipate the claimed invention as recited in claim 29.

With respect to claim 30, an electronic device, comprising: the image capturing unit of claim 29. Please especially note in Figures 20 and 21, with their accompanying text. In this case a camera is the “image capturing unit” comprising the “imaging optical system.”
Therefore, Chen et al anticipate the claimed invention as recited in claim 30.


Claims 1, 2, 5, 6, 17, 21, 23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent Pub. 2016/0124187 A1, with publication date of 5-5-2016).

With respect to claim 1, Chen et al disclose the claimed invention (as noted for example Embodiment 1; Figures 6, 7B and 22-25; also noting pages 4-5), of an imaging optical system comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element (10), a second lens element (20), a third lens element (30), a fourth lens element (40), a fifth lens element (50) and a sixth lens element (60), and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the fourth lens element (40) has positive refractive power (note the data table in Figure 24), at least one of  the six lens elements is a freeform lens element (e.g. 60), and at least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface (61,62); wherein an axial distance between the object-side surface of the first lens element (10) and an image surface (71) is TL, a maximum image height of the imaging optical system is ImgH, half of a maximum field of view of the imaging optical system is HFOV, a central thickness of the fifth lens element (50) is CT5, a sum of axial distances between each of all adjacent lens elements of the imaging optical system is ΣAT, and the following conditions are satisfied: 
0.80 < TL/ImgH < 6.0; 
50.0 [deg.] < HFOV; and 
0 < CT5/ΣAT < 1.1.
As noted in Chen et al, with Embodiment 1; Figures 6 and 24; pages 4-5, wherein TL=4-73 and ImgH=2.24, so TL/ImgH=2.11, which is greater than 0.80 and less than 6.0; HFOV=55 deg., which is greater than 50.0; and also CT5=0.354554694 and ΣAT=1.236, then CT5/ ΣAT=0.287, which is greater than zero and less than 1.1. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 1.

With respect to claim 2, the imaging optical system of claim 1, wherein the axial distance between the object-side surface of the first lens element (10) and the image surface is TL, the maximum image height of the imaging optical system is ImgH, the central thickness of the fifth lens element is CT5, the sum of axial distances between each of all adjacent lens elements of the imaging optical system is ΣAT, and the following conditions are satisfied: 1.0 < TL/ImgH < 4.5; and 0.15 < CT5/ΣAT < 0.75.
As noted in Chen et al, with Embodiment 1; Figures 6 and 24; pages 4-5, wherein TL=4-73 and ImgH=2.24, so TL/ImgH=2.11, which is greater than 1.0 and less than 4.5; and also CT5=0.354554694 and ΣAT=1.236, then CT5/ ΣAT=0.287, which is greater than 0.15 and less than 0.75. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 2.

With respect to claim 5, the imaging optical system of claim 1, wherein a focal length of the imaging optical system in a maximum image height direction is f, a composite focal length of the third lens element (30) and the fourth lens element (40) in the maximum image height direction is f34, and the following condition is satisfied:
0.70 < f/f34 < 2.0.
As noted in Chen et al, with Embodiment 1 (Figures 6 and 24; pages 4-5) wherein f=2.86 and f34 is approximated to be 1.4847 (utilizing the “Compound Lens Focal Length (separated in air by a distance), since the compound focal length f34 is not explicitly provided by Chen et al); so f/f34 is about 1.93, which is greater than 0.70 and less than 2.0.
Therefore, Chen et al anticipate the claimed invention as recited in claim 5.

With respect to claim 6, the imaging optical system of claim 1, wherein a focal length of the fourth lens element (40) in a maximum image height direction is f4, a central thickness of the fourth lens element (40) is CT4, and the following condition is satisfied:
0 < f4/CT4 < 250.
As noted in Chen et al, with Embodiment 1 (Figures 6 and 24; pages 4-5) wherein f4=2.257263867 and CT4=0.571523532, so f4/CT4=1.47, which is greater than 0 and less than 250.
Therefore, Chen et al anticipate the claimed invention as recited in claim 6.

With respect to claim 17, Chen et al disclose the claimed invention (as noted for example Embodiment 1; Figures 6 and 24; also noting pages 4-5) an imaging optical system comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element (10), a second lens element (20), a third lens element (30), a fourth lens element (40), a fifth lens element (50) and a sixth lens element (60), and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein at least one of the six lens elements is a freeform lens element (e.g. 60), and at least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface;  wherein an axial distance between the object-side surface of the first lens element (10) and an image surface is TL, a maximum image height of the imaging optical system is ImgH, half of a maximum field of view of the imaging optical system is HFOV, a central thickness of the first lens element (10) is CT1, a central thickness of the second lens element (20) is CT2, a central thickness of the fourth lens element (40) is CT4, a central thickness of the sixth lens element (60) is CT6, and the  following conditions are satisfied:
0.80 < TL/ImgH < 6.0;
50.0 [deg.] < HFOV:
0 < CT2/CT4 < 1.5;
0 < CT6/CT4 < 2.0; and
10 0< CT1I/CT4 < 1.5.
As noted in Chen et al, with Embodiment 1 (Figures 6 and 24; pages 4-5) wherein TL=4.73 and ImgH=2.24, so TL/ImgH=2.11, which is greater than 0.80 and less than 6.0; HFOV=55 deg., which is greater than 50.0; and CT2=0.24; CT4=0.571523532; CT6=0.591517872 and CT1=0.24, where CT2/CT4=1.07, which is greater than 0 and less than 1.5; CT6/CT4=0.997, which is greater than 0 and less than 2.0; and CT1/CT4=1.0, which is greater than 0 and less than 1.5. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 17.
With respect to claim 21, the imaging optical system of claim 17, wherein an axial distance between the object-side surface of the first lens element (10) and the image-side surface of the sixth lens element (60) is TD, an axial distance between the image-side surface of the sixth lens element (60) and the image surface is BL, the axial distance between the object-side surface of the first lens element (10) and the image surface is TL, a focal length of the imaging optical system in a maximum image height direction is f, an f-number of the imaging optical system is Fno, and the following conditions are satisfied:
2.0 < TD/BL < 20.0;
1.5 < TL/f < 6.5; and
1.0 < Fno < 3.5.
As noted in Chen et al, with Embodiment 1 (Figures 6 and 34; pages 4-5) wherein TD=3.213 and BL=1.032314, so TD/BL=2.118, which is greater than 2.0 and less than 20.0; TL=4.73; and f=2.86, so TL/f=1.654, which is greater than 1.5 and less than 6.5; and Fno=1.8, which is greater than 1.0 and less than 3.5. 
Therefore, Chen et al anticipate the claimed invention as recited in claim 21.

With respect to claim 23, the imaging optical system of claim 17, wherein a focal length of the imaging optical system in a maximum image height direction is f, a composite focal length of the fifth lens element (50) and the sixth lens element (60) in the maximum image height direction is f56, and the following condition is satisfied:
-2.0 < f/f56 < 0.55. 
As noted in Chen et al, with Embodiment 1 (Figures 6 and 24; pages 4-5) wherein f=2.86 and f56 is approximated to be -13.3365 (utilizing the “Compound Lens Focal Length (separated in air by a distance), since the compound focal length f56 is not explicitly provided by Chen et al); so f/f56 is about  -0.21445, which is greater than -2.0 and less than 0.55.
Therefore, Chen et al anticipate the claimed invention as recited in claim 23.

With respect to claim 26, the imaging optical system of claim 17, wherein at least three of the six lens elements are axisymmetric, at least one of the object-side surface and the image-side surface of each of the at least three lens elements has at least one  inflection point in a maximum image height direction (please note in the data table, e.g. Figure 24, wherein every lens surface is aspherical), the image-side surface of the sixth lens element (60) is concave in a paraxial region thereof (please note for example in Table 7), and the image-side surface of the sixth lens element (60) has at least one critical point in an off-axis region thereof and in the maximum image height direction. Please also note for example in Figure 6.
Therefore, Chen et al anticipate the claimed invention as recited in claim 26.

With respect to claim 27, the imaging optical system of claim 17, wherein at least one of the first lens element (10) and the sixth lens element (60) is a freeform lens element, and at least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface. Please note in the data table in Figure 24, wherein all lens surfaces are aspheric of this case, the first and sixth lenses are “free-form.”
Therefore, Chen et al anticipate the claimed invention as recited in claim 27.

With respect to claim 29, an image capturing unit, comprising: the imaging optical system of claim 17; and an image sensor disposed on the image surface of the imaging optical system. Please especially note in Figures 22 and 23, with their accompanying text. In this case a camera is the “image capturing unit” comprising the “imaging optical system.”
Therefore, Chen et al anticipate the claimed invention as recited in claim 29.

With respect to claim 30, an electronic device, comprising: the image capturing unit of claim 29. Please especially note in Figures 22 and 23, with their accompanying text. In this case a camera is the “image capturing unit” comprising the “imaging optical system.”
Therefore, Chen et al anticipate the claimed invention as recited in claim 30.



Claims 1, 2, 4-6, 17, 18, 20-23, 25-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (U.S. Patent Pub. 2017/0336604 A1, with publication date of 11-23-2017).

With respect to claim 1, Hsu et al disclose the claimed invention (as noted for example in Embodiment 1 and the related calculations where required; Figures 1A; also noting pages 5-7, with data table, i.e. Table 1; please also note Embodiment 4, on pages 11-13 and Figure 4A and 4B, however calculations are not being provided here), of an imaging optical system comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140), a fifth lens element (150) and a sixth lens element (160), and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the fourth lens element (140) has positive refractive power (note the data table, Table 1 on pages 5-6), at least one of  the six lens elements is a freeform lens element (e.g. 160), and at least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface (161,162); wherein an axial distance between the object-side surface of the first lens element (10) and an image surface (180) is TL, a maximum image height of the imaging optical system is ImgH, half of a maximum field of view of the imaging optical system is HFOV, a central thickness of the fifth lens element (150) is CT5, a sum of axial distances between each of all adjacent lens elements of the imaging optical system is ΣAT, and the following conditions are satisfied: 
0.80 < TL/ImgH < 6.0; 
50.0 [deg.] < HFOV; and 
0 < CT5/ΣAT < 1.1.
As noted in Hsu et al, with Embodiment 1; Figures 1A and 1B; pages 5-6, wherein TL=3.426 and ImgH=2.42, so TL/ImgH=1.41, which is greater than 0.80 and less than 6.0; HFOV=61.3 deg., which is greater than 50.0; and also CT5=0.200 and ΣAT=0.309, then CT5/ ΣAT=0.647, which is greater than zero and less than 1.1. 
Therefore, Hsu et al anticipate the claimed invention as recited in claim 1.

With respect to claim 2, the imaging optical system of claim 1, wherein the axial distance between the object-side surface of the first lens element (110) and the image surface is TL, the maximum image height of the imaging optical system is ImgH, the central thickness of the fifth lens element is CT5, the sum of axial distances between each of all adjacent lens elements of the imaging optical system is ΣAT, and the following conditions are satisfied: 1.0 < TL/ImgH < 4.5; and 0.15 < CT5/ΣAT < 0.75.
As noted in Hsu et al, with Embodiment 1; Figures 1A and 1B; pages 5-6, wherein TL=3.426 and ImgH=2.42, so TL/ImgH=1.41, which is greater than 1.0 and less than 4.5; and CT5=0.200 and ΣAT=0.309, then CT5/ ΣAT=0.647, which is greater than 0.15 and less than 0.75.
Therefore, Hsu et al anticipate the claimed invention as recited in claim 2.

With respect to claim 4, the imaging optical system of claim 1, wherein a sum of central thicknesses of all lens elements(110-160) of the imaging optical system is ΣCT, the sum of axial distances between each of all adjacent lens elements of the imaging optical system is ΣAT, and the following condition is satisfied:
1.6 < ΣCT/ΣAT < 7.0.
As noted in Hsu et al, with Embodiment 1 (Figures 1A and 1B; pages 5-6 with the data table, i.e. Table 1) wherein ΣCT=2.087 and of course ΣAT=0.309, so ΣCT/ ΣAT=6.75, which is greater than 1.6 and less than 7.0. 
Therefore, Hsu et al anticipate the claimed invention as recited in claim 4.

With respect to claim 5, the imaging optical system of claim 1, wherein a focal length of the imaging optical system in a maximum image height direction is f, a composite focal length of the third lens element (130) and the fourth lens element (140) in the maximum image height direction is f34, and the following condition is satisfied:
0.70 < f/f34 < 2.0.
As noted in Hsu et al, with Embodiment 1 (Figures 1A and 1B; pages 5-6) wherein f=1.87 and f34 is approximated to be 1.4385 (utilizing the “Compound Lens Focal Length (separated in air by a distance), since the compound focal length f34 is not explicitly provided by Chen et al); so f/f34 is about 1.3, which is greater than 0.70 and less than 2.0.
Therefore, Hsu et al anticipate the claimed invention as recited in claim 5.

With respect to claim 6, the imaging optical system of claim 1, wherein a focal length of the fourth lens element (140) in a maximum image height direction is f4, a central thickness of the fourth lens element (140) is CT4, and the following condition is satisfied:
0 < f4/CT4 < 250.
As noted in Hsu et al, with Embodiment 1 (Figures 1A and 1B; pages 5-6) wherein f4=1.26 and CT4=0.884, so f4/CT4=1.425, which is greater than 0 and less than 250.
Therefore, Hsu et al anticipate the claimed invention as recited in claim 6.

With respect to claim 17, Hsu et al disclose the claimed invention (as noted for example Embodiment 1; Figures 1A and 1B; also noting pages 5-6) an imaging optical system comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140), a fifth lens element (150) and a sixth lens element (160), and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein at least one of the six lens elements is a freeform lens element (e.g. 60), and at least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface;  wherein an axial distance between the object-side surface of the first lens element (110) and an image surface is TL, a maximum image height of the imaging optical system is ImgH, half of a maximum field of view of the imaging optical system is HFOV, a central thickness of the first lens element (110) is CT1, a central thickness of the second lens element (120) is CT2, a central thickness of the fourth lens element (140) is CT4, a central thickness of the sixth lens element (160) is CT6, and the  following conditions are satisfied:
0.80 < TL/ImgH < 6.0;
50.0 [deg.] < HFOV:
0 < CT2/CT4 < 1.5;
0 < CT6/CT4 < 2.0; and
10 0< CT1I/CT4 < 1.5.
As noted in Hsu et al, with Embodiment 1 (Figures 1A and 1B; pages 5-6) wherein TL=3.426 and ImgH=2.42, so TL/ImgH=1.41, which is greater than 0.80 and less than 6.0; HFOV=61.3 deg., which is greater than 50.0; and CT2=0.285; CT4=0.884; CT6=0.268 and CT1=0.250, where CT2/CT4=1.425, which is greater than 0 and less than 1.5; CT6/CT4=0.303, which is greater than 0 and less than 2.0; and CT1/CT4=0.283, which is greater than 0 and less than 1.5. 
Therefore, Hsu et al anticipate the claimed invention as recited in claim 17.

With respect to claim 18, the imaging optical system of claim 17, wherein the axial distance between the object-side surface of the first lens element (110) and the image surface is TL, the maximum image height of the imaging optical system is ImgH, half of the maximum field of view of the imaging optical system is HFOV, the central thickness of the fourth lens element is CT4, the central thickness of the sixth lens element is CT6, and the following conditions are satisfied: 
1.0 < TL/ImgH < 4.5; 
60.0 [deg.] < HFOV < 90.0 [deg.]; and 
0.10 < CT6/CT4 < 1.8.
As noted in Hsu et al, with Embodiment 1 (Figures 1A and 1B; pages 5-6) wherein TL=3.426 and ImgH=2.42, so TL/ImgH=1.41, which is greater than 1.0 and less than 4.5; HFOV=61.3, which is greater than 60.0 deg. And less than 90.0 deg.; and CT6=0.268 and CT4=0.884, so CT6/CT4=0.303, which is greater than 0.10 and less than 1.8.
Therefore, Hsu et al anticipate the claimed invention as recited in claim 18.

With respect to claim 20, the imaging optical system of claim 17, wherein the central thickness of the first lens element (110) is CT1, the central thickness of the fourth lens element (140) is CT4, and the following condition is satisfied:
0.10 < CT1/CT4 < 0.80. 
	As noted in Hsu et al, with Embodiment 1 (Figures 1A and 1B; pages 5-6 with data table, i.e. Table 1) wherein CT1=0.25 and CT4=0.884, so CT1/CT4=0.283, which is greater than 0.10 and less than 0.80.
Therefore, Hsu et al anticipate the claimed invention as recited in claim 20.

With respect to claim 21, the imaging optical system of claim 17, wherein an axial distance between the object-side surface of the first lens element (10) and the image-side surface of the sixth lens element (60) is TD, an axial distance between the image-side surface of the sixth lens element (60) and the image surface is BL, the axial distance between the object-side surface of the first lens element (10) and the image surface is TL, a focal length of the imaging optical system in a maximum image height direction is f, an f-number of the imaging optical system is Fno, and the following conditions are satisfied:
2.0 < TD/BL < 20.0;
1.5 < TL/f < 6.5; and
1.0 < Fno < 3.5.
As noted in Hsu et al, with Embodiment 1 (Figures 1A and 1B; pages 5-6) wherein TD=3.206 and BL=0.22, so TD/BL=14.57, which is greater than 2.0 and less than 20.0; TL=3.426; and f=1.87, so TL/f=1.83, which is greater than 1.5 and less than 6.5; and Fno=2.15, which is greater than 1.0 and less than 3.5. 
Therefore, Hsu et al anticipate the claimed invention as recited in claim 21.

With respect to claim 22, the imaging optical system of claim 17, wherein a focal length of the imaging optical system in a maximum image height direction is f, a central thickness of the fifth lens element (150) is CT5, and the following condition is satisfied:
4.0 < f/CT5.
As noted in Hsu et al, with Embodiment 1 (Figures 1A and 1B; pages 5-6 with data table, i.e. Table 1) wherein f=1.87 and CT5=0.200, so f/CT5=9.35, which is greater than 4.0.
Therefore, Hsu et al anticipate the claimed invention as recited in claim 22.

With respect to claim 23, the imaging optical system of claim 17, wherein a focal length of the imaging optical system in a maximum image height direction is f, a composite focal length of the fifth lens element (150) and the sixth lens element (60) in the maximum image height direction is f56, and the following condition is satisfied:
-2.0 < f/f56 < 0.55. 
As noted in Hsu et al, with Embodiment 1 (Figures 1A and 1B; pages 5-6) wherein f=1.87 and f56 is approximated to be -2.2985 (utilizing the “Compound Lens Focal Length (separated in air by a distance), since the compound focal length f56 is not explicitly provided by Chen et al); so f/f56 is about  -0.81, which is greater than -2.0 and less than 0.55.
Therefore, Hsu et al anticipate the claimed invention as recited in claim 23.

With respect to claim 25, the imaging optical system of claim 17, wherein the first lens element (110) has negative refractive power, the object-side surface of the second lens element (120) is convex in a paraxial region thereof, and the object-side surface of the third lens element (130) is convex in a paraxial region thereof. Please note in Figure 1A, for example.
Therefore, Hsu et al anticipate the claimed invention as recited in claim 25.


With respect to claim 26, the imaging optical system of claim 17, wherein at least three of the six lens elements are axisymmetric, at least one of the object-side surface and the image-side surface of each of the at least three lens elements has at least one  inflection point in a maximum image height direction (please note in the data table, e.g. Table 1 on pages 5-6, wherein every lens surface is aspherical), the image-side surface of the sixth lens element (160) is concave in a paraxial region thereof (please note for example in Table 1), and the image-side surface of the sixth lens element (160) has at least one critical point in an off-axis region thereof and in the maximum image height direction. Please also note for example in Figure 1A.
Therefore, Hsu et al anticipate the claimed invention as recited in claim 26.
With respect to claim 27, the imaging optical system of claim 17, wherein at least one of the first lens element (110) and the sixth lens element (160) is a freeform lens element, and at least one of the object-side surface and the image-side surface of the at least one freeform lens element is a freeform surface. Please note in the data table in Table 1 on pages 5-6, wherein all lens surfaces are aspheric of this case, so the first and sixth lenses are “free-form.”
Therefore, Hsu et al anticipate the claimed invention as recited in claim 27.

With respect to claim 29, an image capturing unit, comprising: the imaging optical system of claim 17; and an image sensor disposed on the image surface of the imaging optical system. Please especially note in Figures 14A and 14B, with their accompanying text. In this case a camera is the “image capturing unit” comprising the “imaging optical system.”
Therefore, Hsu et al anticipate the claimed invention as recited in claim 29.

With respect to claim 30, an electronic device, comprising: the image capturing unit of claim 29. Please especially note in Figures 14A and 14B, with their accompanying text. In this case a camera is the “image capturing unit” comprising the “imaging optical system.”
Therefore, Hsu et al anticipate the claimed invention as recited in claim 30.

Allowable Subject Matter
Claims 7, 8, 10, 14, 15, 16 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art does not show or fairly suggest the claimed invention of an optical lens assembly, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements as noted in claims 7 and 15; and the combination of claimed structural, but especially the recited conditional limitations, as recited in claims 8, 10, 14, 16 and 28, which are not met by the prior art.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872